Citation Nr: 1702256	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-47 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extra-schedular rating for service-connected disabilities.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Douglas, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from January 1993 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues of entitlement to a rating in excess of 20 percent for fibromyalgia and entitlement to a TDIU for additional development in August 2012.

A November 2015 rating decision granted an increased 40 percent rating for fibromyalgia effective from January 2, 2002.  Although that determination noted the assigned rating was the highest schedular rating available and that the appeal was considered to have been fully resolved, the Board finds the extra-schedular rating aspects of that issue remain for appellate review.  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the collective impact of multiple disabilities in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Accordingly, the issue on appeal as to this matter has been accordingly revised.

The Board also finds that the TDIU issue in this case involves multiple complex medical issues and is appropriately addressed as a separate issue.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

Pertinent evidence was received subsequent to the May 2016 supplemental statement of the case without waiver of AOJ consideration.  The Veteran's appeal involves multiple complex medical issues including service-connected migraine headache and general anxiety disorder disabilities with possible overlapping disability symptomatology.  38 C.F.R. § 4.14 (2016) (Pyramiding disability ratings, the evaluation of the same disability or manifestations under various diagnoses, is to be avoided).  The Veteran's fibromyalgia disability was last evaluated by VA examination in September 2012, and, in correspondence dated in June 2016, she described worsening symptoms associated with her service-connected disabilities and reported having been recently diagnosed with Hashimoto's disease, a disease which may also involve possible overlapping disability symptomatology.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds that the Veteran should be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  All pertinent VA medical records since December 2010 must be obtained.  

2.  Schedule the Veteran for an appropriate VA examination for the following: 

a) Opinion as to the current nature and extent of her service-connected fibromyalgia.  The examiner must, to the extent possible, record all manifest symptoms and impairments associated with this disability.  Any symptoms of headaches and/or anxiety that cannot be distinguished from her fibromyalgia must be identified.

b) Comment as to her ability presently and during the course of this appeal to function in an occupational environment, including self-employment, and describe her functional impairment caused solely by her service-connected disabilities [migraine headaches, fibromyalgia, generalized anxiety disorder and mood disorder, and lumbar strain].

The examiner should summarize the pertinent evidence of record, including recent diagnoses of Hashimoto's disease, and reconcile any opinions provided with other such opinions or evidence.  All examinations, tests, and studies must be conducted.  

Medical reasons for opinions provided should be set forth in detail. If the examiner feels the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. more facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal-as are listed on the title page of this Remand.  If the benefits sought are not granted to the Veteran's satisfaction, she should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  She is also advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

